DETAILED ACTION
This office action is in response to applicant’s communication of 7/16/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, and as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what the torsion spring is doing in relation to the other structures that do not appear to be positively claimed.  Further it is not clear that the torsion spring and the spring coil are the same element or different elements.  Further it is unclear that the “comprising at least one of a torsion spring” renders the rest of the claim as not required.  Further it does not appear that any other structures in this claim proceeding the “comprising at least one of a torsion spring” are required. 
It is recommended that applicant greater amend the claim to positively claim the structures to overcome the prior art of record and further have the claim make sense, have proper anacedent basis, no omit gaps between structural elements and evoke any 112 issues. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirata et al. (US 2018/0177942 A).
Hirata discloses a clamping mechanism (figures 1-14) for infusion devices for accommodating a drip chamber (100)  comprising at least one of a torsion spring (18), the torsion spring thereof being disposed adjacent to the drip chamber, the spring coil thereof ending in a tangentially extending first leg, the first leg thereof being bent and configured for engaging and holding the drip chamber within the upper portion and further being configured to be adjusted according to the diameter of the drip chamber.
	Examiner is of the position that only the torsion spring is positively claimed.  

Allowable Subject Matter
Claims 1-9 and 11-12 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783